Citation Nr: 0602669	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-32 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously identified as a bipolar disorder, type II, and 
post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which denied service connection for PTSD.

The Board notes that, in his April 2004 notice of 
disagreement, the veteran indicated he was seeking service 
connection for PTSD and a bipolar disorder.  The RO 
subsequently issued a rating decision, in October 2004, which 
denied service connection for bipolar disorder, type II, and 
the veteran submitted a notice of disagreement as to that 
decision later that month.  

In July 2005, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  At that 
hearing, the veteran expressed confusion as to whether both 
the claims for service connection for PTSD and bipolar 
disorder were being considered on appeal.  Since both claims 
involve a psychiatric disorder which the veteran is claiming 
is due to his service in Vietnam, and since the veteran has 
expressed disagreement as to the RO's denial of both claims, 
the Board finds that both claims are joined, and they will be 
adjudicated in one decision.

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The veteran seeks entitlement to service connection for a 
psychiatric disorder, variously identified as bipolar 
disorder, type II, and PTSD.  His personnel records indicate 
that he received numerous awards and decorations for his 
service in Vietnam, including the Vietnam Service Medal, the 
Combat Infantryman Badge, and the National Defense Service 
Medal.

In a written statement submitted in December 2003, the 
veteran indicated that, while on a search and destroy mission 
in the Mekong Delta, his platoon came under fire from two 30-
caliber machine guns.  He stated that his platoon was under 
fire for about five minutes and that he thought he was going 
to be killed.  The veteran stated there were similar 
instances within the 11-month period he was in Vietnam, but 
that the incident mentioned above stood out in his mind in 
particular.  

In February 2004, the veteran was afforded a VA examination 
in conjunction with his claim.  After reviewing the veteran's 
service medical records and examining the veteran, the 
examiner diagnosed him with bipolar disorder, type II.  The 
examiner stated the veteran did not describe enough symptoms 
of PTSD to warrant a diagnosis of that disorder, and further 
stated that some of the symptoms described are probably part 
of his bipolar disorder.  The examiner's report included 
results from a mental status examination as well as an 
assessment for PTSD.  The Board notes, however, that the 
examiner's report does not mention the veteran's in-service 
combat experiences, including the 30-calibar ambush attack 
which the veteran previously reported, or the awards and 
decorations the veteran received from his service in Vietnam.  

Based on the February 2004 VA examination, the RO issued a 
rating decision, in April 2004, which denied service 
connection for PTSD.  The veteran was also informed that he 
should notify the RO if he wished to file a claim for service 
connection for bipolar disorder.

In April 2004, the veteran submitted a timely notice of 
disagreement as to the April 2004 rating decision.  The 
veteran stated he was seeking service connection for PTSD and 
bipolar disorder, type II.  In August 2004, the RO issued a 
statement of the case (SOC) as to the claim for service 
connection for PTSD, which continued the denial of the 
veteran's claim.  

In September 2004, the veteran perfected his substantive 
appeal to the Board.  The veteran stated he nearly lost his 
life on the many occasions his platoon was involved in search 
and destroy missions and ambushes.  He also stated that he 
lives with constant flashbacks and memories of his combat 
action in Vietnam.

In September 2004, the RO issued an SOC as to the claim for 
service connection for bipolar disorder.  In an October 2004 
rating decision, the RO denied service connection for bipolar 
disorder, type II, noting the evidence of record did not 
establish the disorder was incurred in or aggravated by 
service.  

In October 2004, the RO contacted the veteran regarding his 
claim for service connection for bipolar disorder.  The 
veteran indicated he had no additional evidence to submit, 
and also indicated that he waived his right to have the claim 
reviewed by a Decision Review Officer.  

In April 2005, the veteran submitted a timely notice of 
disagreement as to the October 2004 rating decision and, in 
July 2005, the RO issued an SOC in which it continued the 
denial of the veteran's claim for service connection for 
bipolar disorder, type II.  

As noted, the veteran testified before the undersigned 
Veterans Law Judge via videoconference, in July 2005.  At 
that hearing, it was noted that the veteran's military 
occupational specialty (MOS) was as a light weapons 
infantryman.  The veteran testified that he was almost killed 
during a 30-caliber machine gun ambush and that he thinks 
about the incident every day.  He also testified that his 
platoon was ambushed at least once or twice a day when they 
were on search and destroy missions and that, out of the 11 
months he was in Vietnam, his platoon was on search and 
destroy missions during nine of those months.  He further 
testified that during these missions 35 of his comrades were 
killed.  

Based upon the foregoing, the Board concludes that a new 
medical examination is needed in order to clarify the 
veteran's diagnosis as to any psychiatric disorder and obtain 
a nexus opinion which specifically addresses the veteran's 
in-service stressors.  See 38 C.F.R. § 3.326 (2005).  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Schedule the veteran for an examination by 
a VA psychiatrist knowledgeable in evaluating 
post-traumatic stress disorder, to determine 
the nature and extent of any psychiatric 
disorder(s) found to be present.  Any and all 
studies deemed necessary by the examiner should 
be completed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that such 
review is accomplished.  A rationale should be 
provided for any opinion offered.
      
a.  The RO should advise the examiner 
of the veteran's receipt of the Combat 
Infantryman Badge, and that such an 
award provides credible supporting 
evidence of the existence of combat-
related stressors.  The examiner 
should further be instructed that only 
those combat-related events may be 
considered for the purpose of 
determining whether in-service 
stressors were sufficient to have 
caused the current psychiatric 
symptoms, and determining whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied 
by both the in-service stressors and 
the current symptomatology.  The 
diagnosis should conform to the 
psychiatric nomenclature and 
diagnostic criteria contained in the 
American Psychiatric Association 
manual, DSM-IV.

b.  The Board is aware that the mere 
presence of in-service stressors does 
not necessarily support a post-service 
diagnosis of PTSD.  Therefore, the 
examiner should be asked to discuss 
the degree to which currently noted 
symptomatology correlates with the 
veteran's claimed stressor(s), and 
whether such symptoms are adequate to 
support a diagnosis of PTSD, as 
opposed to a different psychiatric 
disorder.
      
c.  If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the diagnosis, 
and the current manifestations which 
distinguish that diagnosis from other 
psychiatric disorders.  
      
d.  If the veteran is found to have a 
psychiatric disorder other than PTSD, 
e.g., a bipolar disorder, the examiner 
is requested to provide an opinion as 
to whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 
50 percent), or less than likely 
(i.e., a probability of less than 50 
percent) that any currently diagnosed 
psychiatric disorder is causally 
related the veteran's active military 
service, including his service during 
the Vietnam War.
      
e.  Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the veteran's satisfaction, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2005).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

